Case 4:15-cr-00566 Document 227 Filed on 10/07/19 in TXSD Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA &
vs. é CRIMINAL NO. 4:15-CR-00566
LEE ROY VILLARREAL &

DEFENDANT’S WITNESS LIST

LEE ROY VILLARREAL, Defendant, by and through counsel, Paul C.
Looney, lists the following witnesses as defense witnesses subject to being called to
testify at the Defendant’s jury trial commencing November 12, 2019, presided over
by Honorable Andrew S. Hanen, United States District Judge, Honorable Rhonda
Hawkins, Deputy United States District Clerk, and prosecuted by Honorable Anibal

Alaniz, Assistant U.S. Attorney for the Southern District of Texas, to wit:

Ruben Oyervides Roel Oyervides Set. Jose Beltran
6373 East U.S. Hwy 83 6373 East U.S. Hwy 83 509 S. Alton Blvd.
Rio Grande City, Tx. 78582 Rio Grande City, Tx. 78582 Alton, Tx. 78573
(956) 487-6232 (956) 487-6232 (956) 432-0700
Richard Guerra S.A. Nathan Husak S.A. James Moody
12203 West 7 Mile Line 5740 University Heights 1200 N. McColl
Mission, Tx. 78573 San Antonio, Tx. 78249 McAllen,Tx.78501
(956) 960-6737 (210) 225-6741 (956) 984-6300
S.A. Christopher Lee Lt. Alfredo Barrera, Jr. S.A. R.T. Sanchez
1200 N. McColl Rd. 901 N. Airport Drive 10127 Morocco #200
McAllen, Tx. 78501 Weslaco, Tx. 78596 San Antonio, Tx.78216

(956) 984-6300 (956) 968-8591 (210) 442-5600
Case 4:15-cr-00566 Document 227 Filed on 10/07/19 in TXSD Page 2 of 3

Gerardo Villarreal
Reg. No. 04734-379
F.D.C. Houston
1200 Texas Ave.
Houston, Tx. 77002

Hector Gabriel Barrios
Hernandez#37427-379
F.D.C. Houston

1200 Texas Ave.
Houston, Tx. 77002

Jose Antonio Armendariz
Reg. No. 27078-279
U.S.P. Tucson

9300 S. Wilmont St.
Tucson, Az. 85756

Orlando Hernandez
Reg. No. 47122-379
F.D.C. Houston
1200 Texas Ave.
Houston, Tx. 77002

WITNESSES NOT IN F.B.O.P. OR TDCJ-ID CUSTODY:

Roel Garza, aka Roel
Reg. No. 89759-379

Felipe Angel Guerra

Julio Cesar Perez-Rodriguez
Reg. No. 62025-380

Reg. No. 47024-379

aka “Brema” RELEASED
10/21/2014

Jesus Fernando Gonzalez
aka “Barney”

Gerardo Olivarez aka “Lin”

Francisco Licea Guerrero

Lauro Rocha Hernandez

CHARACTER / IMPEACHMENT WITNESSES:

Kimberley Alaniz

300 W. Expressway 83
Mission, Tx. 78572
(956) 844-3472

Judge Alex Cantu

300 W. Expressway 83
Mission, Tx. 78572
(956) 867-3650

Romero Benavides
300 W. Expressway 83
Mission, Tx. 78572
(956)821-7746

Dr. Jose Manuel Garcia
300 W. Expressway 83
Mission, Tx. 78572
(956) 451-1195

Jose Davila
Reg.No.47124-379
F.D.C. Houston
1200 Texas Ave.
Houston, Tx.77002

Martha Elizondo
Reg.No.99119-379
F.C.I. Hazelton
1640 Sky View
Bruceton Mills,
W.Va. 26525

Arturo Armendariz
aka “Manelo”

Jose Guadalupe
Garza-Ochoa aka
“Lupe”

Eric Brotherton
300 W. Expressway 83

Mission, Tx.78572

(956) 578-2872

Juan Garcia

300 W.Expressway 83
Mission, Tx.78572
(956) 432-9921
Case 4:15-cr-00566 Document 227 Filed on 10/07/19 in TXSD Page 3 of 3

Eden Perez

300 W. Expressway 83
Mission, Tx. 78572
(956) 844-6073

Michael Villarreal (17)
300 W. Interstate 2
Mission, Texas 78572

Marcelo Monreal
300 W. Interstate 2
Mission, Texas 78572

Rick Ford

300 W. Expressway 83
Mission, Tx. 78572
(281)960-3555

Darcie Garza
300 W. Interstate 2
Mission, Texas 78572

Osbaldo Vela

300 W. Expressway 83
Mission, Tx.78572
(956) 578-2872

Felix Monreal
300 W. Interstate 2
Mission, Texas 78572

Respectfully submitted,

Paul C. Looney
Paul C. Looney
LOONEY & CONRAD, PC
TBA # 12555900
11767 Katy Freeway, Suite 740
Houston, Texas 77079
(281) 597-8818 (Office)
(281) 597-8284 (Telefax)

pclooney@msn.com

Proof of Service

I, Paul C. Looney, certify that a copy of this document was duly served upon
opposing counsel, Assistant U.S. Attorney Anibal Alaniz, via email at the time the
original was e-filed with the Clerk of this Court.

Paul C. Looney
Paul C. Looney
COUNSEL FOR DEFENDANT
